Campbell, J.,
delivered the opinion of the court.
The discharge in bankruptcy of Shotwell & Fitts did not prevent the rendition, “in said suit,” of a judgment for the restoration of the goods ; and, as plaintiff in error was bound by his undertaking, as surety on the replevin bond, for the forthcoming of the goods, “ to abide the judgment of the court in said suit,” he was not released from his obligation by the discharge of Shotwell & Fitts. Eyster v. Gaff et al., 91 U. S. 521; Wolf et al. v. Stix (MS.), U. S. Sup. Ct.
*552The bankruptcy of plaintiff in error, followed by a composition with creditors, with no mention of defendants in error as creditors, did not furnish a reason for refusing or delaying judgment against him.
Judgment affirmed.